Title: To George Washington from Major General Artemas Ward, 11 July 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 11 July 1776

Inclosed are the Invoices of the Cargoes taken on board the Scotch Transports, which I received from the Agents. I am Your Excellency’s Obedient Humble Servant

Artemas Ward



P.S. I have just received an account from Cape Ann that two Ships were the sixth instant sent into that Harbour by a Privateer lately fitted out from this Town; the prizes were from the West Indias, one had four hundred hogsheads of Rum for General Howe, the other was bound for England with four hundred hogsheads of Sugar, two hundred hogsheads of Rum, Cotton Wool &c. &c.

